Name: 2003/629/EC: Commission Decision of 27 August 2003 amending Decision 2000/367/EC establishing a classification system for resistance-to-fire performance for construction products, as regards the inclusion of smoke and heat control products (Text with EEA relevance) (notified under document number C(2003) 2851)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  consumption;  building and public works;  environmental policy
 Date Published: 2003-08-30

 Avis juridique important|32003D06292003/629/EC: Commission Decision of 27 August 2003 amending Decision 2000/367/EC establishing a classification system for resistance-to-fire performance for construction products, as regards the inclusion of smoke and heat control products (Text with EEA relevance) (notified under document number C(2003) 2851) Official Journal L 218 , 30/08/2003 P. 0051 - 0054Commission Decisionof 27 August 2003amending Decision 2000/367/EC establishing a classification system for resistance-to-fire performance for construction products, as regards the inclusion of smoke and heat control products(notified under document number C(2003) 2851)(Text with EEA relevance)(2003/629/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 20(2) thereof,Whereas:(1) Commission Decision 2000/367/EC of 3 May 2000 implementing Council Directive 89/106/EEC as regards the classification of the resistance-to-fire performance of construction products, construction works and parts thereof(3) should, for the purposes of its adaptation to technical progress, also cover smoke and heat control products.(2) Decision 2000/367/EC should therefore be amended accordingly.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/367/EC is amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 August 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ L 133, 6.6.2000, p. 26.ANNEXThe Annex to Decision 2000/367/EC is amended as follows.1. The section entitled "SYMBOLS" is amended as follows:(a) in the table, the following rows are added:">TABLE>"(b) in note 2, "EN 13501-4" is inserted after "EN 13501-3".2. The section entitled "Classifications" is amended as follows:(a) point 2 is amended as follows:(i) in the table applying to walls, classes RE360, REI360, REI-M360 and REW360 are added;(ii) in the classification part of the table applying to floors and roofs:- above row "RE", a new row "R" is inserted with class R30,- classes RE360 and REI360 are added;(b) in point 3 the words "fire protective coatings, claddings and screens" are replaced by the words "fire protective coatings, boards, renderings, claddings and screens";(c) point 4 is amended as follows:(i) in the table applying to "partitions (including those incorporating uninsulated portions)", classes EI-M180 and EI-M240 are added;(ii) in the table applying to "closures for conveyors and trackbound transportation systems", the text relating to "Notes" is replaced by the following: "The I classification is completed by the addition of the suffix '1' or '2' to indicate which definition of insulation is used. An I classification shall be generated for those cases where the test specimen is a pipe or duct configuration with no assessment of the closure for the conveyor system. The addition of the symbol 'C' indicates that the product also satisfies the 'self-closing' criterion (pass/fail test) (*).";(iii) the table applying to "wall and ceiling coverings" is replaced by the following:">TABLE>NotesThe suffixes '1' and '2' indicate which substrates, fire behaviour criteria and extension rules are used in this classification."(d) the following point 7 is added:"7. Products to be used in smoke and heat control systemsThe standards cited in this section are under preparation and may be due to revision or upgrade.>TABLE>NotesThe classification is completed by the suffix 'single' to indicate suitability for single compartment use only.In addition, the symbols, 've' and/or 'ho' indicate the suitability for vertical and/or horizontal use.'S' indicates a leakage rate of less than 5 m3/hr/m2 (All ducts without an 'S' classification must have a leakage rate of less than 10 m3/hr/m2)'500', '1000', '1500' indicate the suitability for use up to these values of pressure, measured at ambient.>TABLE>NotesThe classification is completed by the suffix 'multi' to indicate suitability for multi-compartment use.In addition, the symbols 've' and/or 'ho' indicate the suitability for vertical and/or horizontal use.'S' indicates a leakage rate of less than 5 m3/hr/m2 (All ducts without an 'S' classification must have a leakage rate of less than 10 m3/hr/m2)'500', '1000', '1500' indicate the suitability for use up to these values of pressure, measured at ambient.>TABLE>NotesThe classification is completed by the suffix 'single' to indicate suitability for single compartment use.'HOT 400/30' (high operational temperature) indicates that the damper has the ability to be opened or closed during a period of 30 minutes under temperature conditions below 400 °C (to be used only with E600 classification).'ved', 'vew' 'vedw' and/or 'hod', 'how' 'hodw' indicate the suitability for vertical and/or horizontal use, together with mounting in a duct or in a wall or both respectively.'S' indicates a leakage rate of less than 200 m3/hr/m2. All dampers without an 'S' classification must have a leakage rate of less than 360 m3/hr/m2. All damper less than 200 m3/hr/m2 take this value, all dampers between 200 m3/hr/m2 and 360 m3/hr/m2 take the 360 m3/hr/m2 value. Leakage rates are both at ambient and elevated temperatures.'500', '1000', '1500' indicates the suitability for use up to at these values of under pressure, measured at ambient.'AA' or 'MA' indicates automatic activation or manual intervention'io', 'i o', 'i [harr ]o', indicates the performance criteria are satisfied from inside to outside, outside to inside or both respectively.'C300', 'C10000', 'Cmod' indicates the suitability of the damper for use in smoke control only systems combined smoke control and environmental systems, or modulating dampers used in combined smoke control and environmental systems respectively.>TABLE>NotesThe classification is completed by the suffix 'multi' to indicate suitability for multi-compartment use.'HOT 400/30' (high operational temperature) indicates that the damper has the ability to be opened or closed during a period of 30 minutes under temperature conditions below 400 °C.'ved', 'vew' 'vedw' and/or 'hod', 'how' 'hodw' indicate the suitability for vertical and/or horizontal use, together with mounting in a duct or in a wall or both respectively.'S' indicates a leakage rate of less than 200 m3/hr/m2. All dampers without an 'S' classification must have a leakage rate of less than 360 m3/hr/m2. All damper less than 200 m3/hr/m2 take this value, all dampers between 200 m3/hr/m2 and 360 m3/hr/m2 take the 360 m3/hr/m2 value. Leakage rates are both at ambient and elevated temperatures.'500', '1000', '1500' indicates the suitability for use up to these values of pressure, measured at ambient.'AA' or 'MA' indicates automatic activation or manual intervention'io', 'i o', 'i [harr ]o', indicates that the performance criteria are satisfied from inside to outside, outside to inside or both, respectively.'C300', 'C10000', 'Cmod' indicates the suitability of the damper for use in smoke control only systems, combined smoke control and environmental systems, or modulating dampers used in combined smoke control and environmental systems, respectively.>TABLE>Notes'A' can be any time over 120 minutes.>TABLE>Notes>TABLE>NotesWhere Ã ¸ indicates the exposure condition (temperature)."